                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MONTANA
                            GREAT FALLS DIVISION


KARA L. MATTHEWS,                               Case No. CV-17-66 -GF-BMM

                      Plaintiff,               JUDGMENT IN A CIVIL CASE

  vs.

NANCY A. BERRYHILL, Acting
Commission of Social Security,

                      Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The
  issues have been tried and the jury has rendered its verdict.

   X    Decision by Court. This action came before the Court for bench trial,
  hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED:

         IT IS ORDERED that Judge Johnston's Findings and Recommendations
  (Doc. [20]) are ADOPTED IN FULL.

         IT IS ORDERED that this matter be REMANDED to the ALJ to re-assess
  Matthews’ credibility and to re-examine Dr. Miller’s negative findings, and to
  adjust or reconsider Matthews’ residual functional capacity accordingly.

        IT IS ORDERED that the ALJ should consider on remand whether different
  hypothetical statements need to be posed to the vocational expert after properly
  evaluating Matthews’s credibility and Dr. Miller’s statements.
     IT IS FURTHER ORDERED that the ALJ must consider all of Matthews’s
medically determinable impairments in assessing her residual functional capacity.

      Dated this 22nd day of April, 2019.

                                TYLER P. GILMAN, CLERK

                                By: /s/ S. Redding
                                                     S. Redding, Deputy Clerk
